Citation Nr: 9912540	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had periods of 
active service from June 1944 to December 1946 and from 
November 1950 to February 1952. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for the cause of the veteran's death.  In addition 
to denying entitlement to service connection for the cause of 
the veteran's death, that decision determined that the 
appellant was not eligible for dependents educational 
assistance under Chapter 35, Title 38, United States Code.  
The appellant's notice of disagreement was received in August 
1996.  She did not specify which decision she disagreed with.  
In March 1997, the RO issued a statement of the case in which 
the issues of entitlement to service connection for the cause 
of death, and dependents educational assistance under Chapter 
35, Title 38, United States Code, were considered.

The appellant submitted a VA Form 9, Appeal to Board of 
Veterans Appeals, in which she mentioned only the issue of 
entitlement to service connection for the cause of the 
veteran's death.

Since the appellant has not submitted a substantive appeal as 
to any issue other than that of entitlement to service 
connection for the cause of death, that is the only issue 
over which the Board has jurisdiction.  Black v. Brown, 
10 Vet. App. 279, 284 (1997); 38 C.F.R. § 20.200 (1998) (an 
appeal consists of a timely filed notice of disagreement in 
writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal).  



FINDINGS OF FACT

1.  The veteran died in November 1988 at the age of 62 years 
due to or as the consequence of a seizure disorder, which was 
due to or as the consequence of meningioma, resected, in 
1958.  Chronic obstructive pulmonary disease was listed as a 
condition contributing to death, but not related to the 
cause.

2.  At the time of death, service connection was not in 
effect for any disease or disability.  

3.  A seizure disorder or meningioma was not demonstrated 
until a number of years following service and is unrelated to 
service.  


CONCLUSION OF LAW

Disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has met the initial burden of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible and capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Review of the record shows that the veteran sustained facial 
trauma in 1944, and it is contended that the facial trauma 
sustained in service led to the development of an ultimately 
fatal meningioma.  Medical opinions suggest that this 
scenario is plausible.  Accordingly, the Board finds that the 
claim is well grounded.

When the claim is well grounded, VA then has a statutory duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  Available relevant treatment records have been 
obtained.  Expert medical opinions, including an opinion from 
the Veterans Health Administration, of VA for referral to a 
medical expert.  The Board concludes that VA has met its duty 
to assist the appellant in developing the claim.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injuries suffered 
or diseases contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Regulations also provide service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The basis of the claim is that the veteran's meningioma was a 
result of facial trauma he sustained during his active 
service.  The service records show that in September 1944 the 
veteran sustained facial injuries when hit by pieces of 
shrapnel from a booby trap.  At the time of physical 
examination in October 1945, there was no reference to the 
veteran having any defect, wound, injury, or disease incurred 
in the line of duty in the military service.  Also, at the 
time of examination prior to discharge from his first period 
of service in December 1946, there was no reference to 
residuals of the facial trauma or meningioma or a seizure 
disorder.  

The service records pertaining to the veteran's second period 
of service are without reference to facial trauma or any 
residuals thereof.  At the time of examination for separation 
from service in February 1952, the veteran was described as a 
"normal male."

The veteran was hospitalized by VA from September to October 
1958.  He had struck the back of his head one year previously 
and had resulting constant, severe occipital headache.  His 
condition was eventually diagnosed as a brain tumor and he 
was operated on in May 1958.  He had been relatively well, 
except for a persistent left lower extremity numbness, until 
six weeks prior to admission, at which time weakness of the 
left leg was noticed, and notation was made of frontal 
headaches.  Reference was made to a report from a private 
hospital indicating that the tumor was a large meningioma in 
the right parietal area.  The final diagnosis was meningioma, 
right parietal, postoperative status, untreated, unchanged.

The veteran reported during the hospitalization that he had 
been refused compensation from his private insurance 
companies, because it was thought that the brain tumor had 
had its onset at a time 8 to 10 years previously, that being 
a time prior to when he took out his private insurance.  The 
veteran stated further that this was an opinion expressed by 
a Dr. Raaf of Good Samaritan Hospital.  The examiner 
completing the hospital report wrote that it was the 
consensus of opinion among neurologists and neurosurgeons 
that the meningioma was a benign, slowly growing tumor which 
might be present for many years before there were neurologic 
manifestations.  The examiner added, however, that this 
opinion and statement were his and his alone.   

Of record is a June 1959 communication from John Raaf, M.D.  
The physician stated the veteran was first seen in his office 
by another physician in March 1958.  The veteran was 
hospitalized at the Good Samaritan Hospital in April 1958 
where a large tumor was shown in the parasagittal region.  In 
May 1958 a craniotomy was performed with removal of the right 
parietal parasagittal meningioma.  In December 1958 a 
cranioplasty was done.  The physician had not seen the 
veteran since January 1959.  The communication contained no 
comment as to the etiology of the meningioma.  

The veteran underwent VA hospitalization in April 1959, for 
follow up of his previous treatment.  The diagnosis was post-
operative residuals of a right parietal meningioma.

When the veteran was accorded a medical examination by VA in 
May 1973, it was noted that for the past year he had had a 
seizure disorder with decalcification of the skeleton.  He 
was taking Dilantin and another anti-convulsant drug.  The 
final diagnoses included:  Postoperative status, excision of 
right intracranial meningioma with parietal skull defect; and 
seizure disorder, Jacksonian type, with left scapular origin, 
secondary to the meningioma.

The veteran underwent several periods of VA hospitalization 
in the years proximate to his death.

The veteran was hospitalized from October 1988 to the date of 
his death, in November 1988 at the VA Medical Center in 
Roseburg, Oregon.  He was admitted from his home by 
ambulance.  He was noted to be experiencing jacksonian 
seizures.  It was noted that a CT scan in October 1987 had 
revealed a recurrence of a small meningioma.  During the 
current hospitalization he was placed on a respirator.  He 
reportedly showed improvement, but continued to exhibit 
inappropriate behavior, and was subsequently found dead in 
his bed.  Twelve diagnoses were reported.  The primary 
diagnosis was seizure disorder with acute convulsion, present 
since 1958.

An autopsy was performed.  In the autopsy report, it was 
noted that there was evidence of the recurrence of 
meningioma.  It was also noted that death in patients with 
seizure disorder had been well documented, both in 
association with seizure activity, and at times remote from 
the seizure activity.  It was concluded that the veteran's 
situation might well represent a death in a patient with 
seizure disorder complicated by cardiomyopathy.

The certificate of the veteran's death shows that the 
immediate cause of death was a seizure disorder, which had 
had its onset in 1958; and which was due to or the 
consequence of a meningioma resected in 1958.  The date of 
onset of the meningioma was reported as unknown.  Another 
significant condition contributing to death but not related 
to the cause of death, was severe chronic obstructive 
pulmonary disease in a smoker.

The subsequent evidence includes a statement from a VA 
physician who reviewed the claims folder in January 1998 and 
stated that it was her opinion that the inservice injuries to 
the head were medically "unlikely" to have caused the right 
parietal meningioma that required resection in 1958 and 
resulted in the veteran's seizure disorder.  She indicated 
she had no knowledge of increased risk of meningioma as 
related to head trauma, although she added a neurosurgical 
opinion might be helpful. 

Another VA physician wrote in February 1998 that there was 
only anecdotal evidence that meningiomas were related to head 
trauma.  He could not state "to any degree of certainty" as 
to whether or not there was a relationship between the facial 
injuries in 1944 and the later development of meningiomas.  
He attached a copy of a book chapter from meningiomas, 
regarding the etiology of the tumors.

The undersigned forwarded the claims folder to the 
Undersecretary for Benefits who referred the claims folder 
for review to a VA neurosurgeon.  That individual reviewed 
the entire claims folder and noted that physical evaluations 
on the veteran upon exit from the military in 1946, on 
reentry to active duty in 1950, and on discharge from service 
in 1952, were all negative for "service-connected injury or 
disability relating to the facial injuries or 'head trauma'."

The neurosurgeon noted that at the time of the veteran's 
death in 1988, the post mortem examination could not find a 
focal cause of death, but the presumption was a seizure 
disorder secondary to recurrent meningioma in an individual 
with extensive visceral congestion and abnormal changes of 
myocardium suggesting a component of congestive 
cardiomyopathy.

The neurosurgeon concluded that, in sum, he could find 
"essentially no likelihood of any relationship between his 
facial trauma in 1944, and the subsequent diagnosis of 
meningioma in 1958, and his death secondary to seizure 
disorder and congestive cardiomyopathy in 1988."  


Analysis

The record suggests two theories on which service connection 
could be established for the cause of the veteran's death.  
First, service connection could be established if the 
veteran's meningioma had its onset during service.  The only 
evidence in favor of this theory consists of the opinion and 
history related on the October 1958 hospital summary.  That 
summary quotes the veteran as reporting that a physician had 
told him that the brain tumor had had its "incipiency" 
approximately eight to ten years earlier.

There are two problems with this history.  First it 
constitutes medical hearsay, and as such, is not competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Second, the veteran was not on active duty during the period 
eight to ten years prior to October 1958.

The physician completing the October 1958 report, also 
expressed the opinion that the veteran's tumor was of a type 
that would have developed over a period of many years.  This 
opinion does not, however, say that the meningioma had its 
onset during active service, as opposed to a period prior to, 
or after, service.  

There was no evidence of the meningioma in the year following 
separation from service.  Therefore, service connection could 
not be granted for meningioma on a presumptive basis.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The second theory for the grant of service connection, is 
that the fatal meningioma resulted from the documented facial 
trauma during service.  While one medical expert noted that 
there is anecdotal evidence that facial trauma can cause 
meningioma, no medical expert has specifically linked the 
veteran's meningioma to the inservice trauma.  The medical 
expert reporting the existence of the anecdotal evidence, 
noted that he could not say, with any degree of certainty 
that the veteran's meningioma was the result of trauma in 
service.  Other medical experts, have ruled out such a 
relationship.

The appellant, as a lay person, is not competent to provide 
an opinion linking the veteran's death to a specific medical 
cause, including meningioma.  Similarly, the Board has noted 
the February 1998 communication from the veteran's sister.  
However, as a lay person, she lacks the necessary medical 
expertise to render an opinion as to medical causation.  
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board must conclude that the competent medical evidence 
taken together, with the competent lay evidence, is against a 
finding that the veteran's inservice facial trauma played any 
role in the development of the fatal meningioma.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

